 



Exhibit 10.20
PANHANDLE STATE BANK
EXECUTIVE INCENTIVE PLAN
PLAN DOCUMENT

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

          Section   Page    
Purpose
    1  
Administration
    1  
Eligibility
    1  
Size of Award Opportunities
    1  
Performance Components
    2  
Performance Goals
    2  
Annual Incentive Schedule
    3  
Withholding
    3  
Payment
    3  
Sale of Bank
    3  
No Guarantee of Employment
    4  
Modification and Termination
    4  
Extraordinary Items
    4  
Termination
    4  

 



--------------------------------------------------------------------------------



 



PANHANDLE STATE BANK
EXECUTIVE INCENTIVE PLAN

    This document describes the Executive Incentive Plan (the “Plan”) for
Panhandle State Bank (the “Bank”).       1. Purpose       The purpose of the
Plan is to be an effective management tool to help improve performance by
providing variable reward opportunities in return for achieving Bank goals.
Specific objectives of the Plan include:

  •   Support the Bank’s new strategic direction.     •   Provide motivation to
achieve Bank goals.     •   Support and reinforce a sense of teamwork among
management.     •   Provide financial rewards directly related to measured
performance.     •   Attract and retain high quality management.

    2. Administration       The Plan will be administered by the Compensation
Committee of the Board of Directors (the “Committee”). The Committee will assure
that the Plan is implemented and maintained according to Plan provisions.      
3. Eligibility       Participation in the Plan will include key members of the
executive team. The CEO of the Bank will recommend who participates in the Plan
for Committee approval. The CEO will communicate such participation to each
participant at the beginning of each Plan year. Participants must be employed at
the Bank on December 31 to qualify for incentive payouts earned during that
year.       The CEO will review Plan eligibility at the beginning of each year
and, if appropriate, recommend additional participants for Committee approval.  
    4. Size of Award Opportunities       To be most effective, incentive
opportunities must be meaningful and competitive. To accomplish this,
participants are assigned target incentive opportunities based on each
position’s relative level of impact on the Bank’s overall performance.      
Target incentive levels represent the size of earned incentive awards if all
established performance goals are achieved. Actual earned incentives will likely
be higher or lower, depending on actual performance measured against
predetermined goals.

Page 1



--------------------------------------------------------------------------------



 



    The CEO will communicate the appropriate target incentive percent to each
participant at the beginning of each Plan year. The Committee has the authority
to revise the target incentive opportunities as deemed appropriate.       5.
Performance Components       Annual incentive awards will be based on the Bank’s
actual performance results relative to performance criteria consistent with the
Bank’s strategic goals, through the following process:

  •   Prior to the beginning of each Plan year, Bank management will select
appropriate performance criteria and develop annual performance goals for the
Bank for Committee approval.     •   Each performance goal will be weighted to
reflect relative importance.     •   During the year, performance relative to
the Plan is monitored and, if necessary, action steps are taken to improve
performance.     •   At the end of each Plan year, actual annual performance is
measured against the goal to determine the extent, if any, to which incentive
awards are generated for each participant.

    The following performance criteria will be used to establish annual
performance goals as a basis for annual incentive awards:       Performance
Criteria

  •   Net income after tax (Weighted @ 60%)     •   Average Asset Growth
(Weighted @ 40%)

    At the beginning of each Plan year, the CEO will review and, as appropriate,
revise the performance criteria, and recommend appropriate weighting for
Committee approval.       6. Performance Goals       The key to the success of
the annual incentive plan is establishing appropriate performance goals that
must be achieved to generate incentive awards. To be most effective, performance
goals must be reasonable in terms of being achievable, but must require a
significant stretch to justify additional compensation opportunities.       At
the beginning of each year, at least three specific performance measurements
will be established for each performance criterion.

  •   Threshold Performance Level — The minimum acceptable level of performance
below which no incentives will be paid.     •   Targeted Performance Level — The
expected level of performance that will generate target incentive awards.

Page 2



--------------------------------------------------------------------------------



 



  •   Outstanding Performance Level — The exceptional level of performance that
will generate outstanding incentive awards.

    All established incentive goals must be approved by the Committee.       7.
Annual Incentive Schedule

  •   Once the annual performance goals are established and approved by the
Committee, an annual incentive schedule is prepared for each participant that
relates actual Bank performance to earned incentive awards.

    The Committee has the authority to adjust any participant’s earned
incentives upward or downward to reflect the individual performance of the
participant during the Plan year.       8. Withholding       The Bank shall
deduct the regulatory tax withholding amounts from any earned incentive awards
that are paid.       9. Payment       Earned incentive awards, if any, will be
paid in one lump sum on or before 45 days after the end of the Plan year.      
10. Sale of Bank       In the event more than 50% of the stock of the Bank is
sold, all participants will be paid in one lump sum on a pro-rata basis for
performance level goals reached for the most current quarter ended no later than
one day prior to the sale event.       11. No Guarantee of Employment      
Nothing in the Plan or any Plan materials guarantees employment at the Bank.
Further, this Plan should not be implied as any contract agreement.       12.
Modification and Termination       The Committee has the right to amend or
terminate the Plan at any time. However, termination or modification of the Plan
during the year will not negatively affect performance goals and incentive
opportunities up until the point of termination.       13. Extraordinary Items  
    The Committee has the authority but no obligation to exclude any
extraordinary accounting items such as changes in generally accepted accounting
procedures, sales of major assets or regulatory changes.

Page 3



--------------------------------------------------------------------------------



 



    14. Termination       Participants must be employed by the Bank on the last
day of the Plan year to receive earned incentives for that Plan year.
Participants who retire or are disabled during the Plan year will receive earned
incentives on a pro-rata basis for time actually worked, based on the
appropriate performance results. If a participant dies, the estate will receive
a pro-rata earned incentive award. Participants who voluntarily or involuntarily
terminate during the year forfeit their rights to any earned incentive for that
year. No incentive earnings will be calculated until the end of the current Plan
year.

Page 4